Status of Claims
•    The following is an office action in response to the communications filed 12/10/2021.
•    Claims 1-20 are canceled.
•    Claims 21-40 have been added.
•    Claims 21-40 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application is a continuation of US Patent Application No. 15/216,743, filed 07/22/2016, which is a continuation of PCT/US2015/012724, filed 01/23/2015, which claims the benefit of Provisional Patent Application Serial No. 61/931,542, filed 01/24/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21, 31, and 40 are objected to because of the following informalities:

With regards to claims 21, 31, and 40, the limitation “the first website includes a first embedded code the second website” (claim 21: line 7; claim 31: line 10; claim 40: line 8) appears to have a grammatical error. The limitation should likely read “the first website includes a first embedded code and the second website.”

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25-31, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 16 of U.S. Patent No. 11227324 B2 (referred to as “‘324”). 

‘324 teaches:
Claim 21

Claim 21
‘324 [Claim 1]
A method comprising:
A method for a user to compare products on different domains, comprising:
receiving, from a first website and by a server, a first selection on the first website of a first product listed on the first website
wherein said third party server includes a database; b. automatically storing first product information in said database in response to a user viewing information about a first product on said first website web page

Additionally, [Claim 10] – user clicking said save this product button, wherein said clicking said save this product button stores an identifier of a favorite product with said user identification information in said database on said third party server
receiving, from a second website and by the server, a second selection on the second website of a second product listed on the second website
automatically storing second product information in said database in response to the user viewing information about a second product on said second website web page

Additionally, [Claim 10] – further comprising the user clicking said save this product button, wherein said clicking said save this product button stores an identifier of a favorite product with said user identification information in said database on said third party server
wherein the first website is different from the second website
wherein said second website domain is different from said first website domain
wherein the first website includes a first embedded code the second website includes a second embedded code
providing a first embedded code on said first website domain and a second embedded code on said second website domain
wherein the first embedded code and the second embedded code allow the server to communicate with the first website and the second website
wherein said first embedded code allows said third party server to provide information from said database to within said first website web page and wherein said second embedded code allows said third party server to provide information from said database to within said second website web page
wherein the first selection is made on a first portion of the first website that is separate from the first embedded code and the second selection is made on a second portion of the second website that is separate from the second embedded code
said first embedded code allows said third party server to provide information from said database to within said first website web page and wherein said second embedded code allows said third party server to provide information from said database to within said second website web page;
Additionally, [Claim 10] – user clicking said save this product button, wherein said clicking said save this product button stores an identifier of a favorite product with said user identification information in said database on said third party server
Examiner note: the first and second embedded code is for providing information from the database and is therefore interpreted to be different from the save button, which provides information to the database
automatically accumulating, by the server, a personalized list of products viewable through the first embedded code on the first website and the second embedded code on the second website, wherein the personalized list includes the first product and the second product
wherein said automatically storing said first product information and said second product information automatically accumulates a list personalized to the user in said database, wherein said personalized list includes said first product information, said second product information…displaying a first portion of said personalized list from said database overlaid on said first website web page…displaying a second portion of said personalized list from said database overlaid on said second website web page


Claim 25
Claim 25
‘324 [Claim 2]
receiving a selection of the first product on the personalized list through the second website; and sending, based on receiving the selection of the first product on the personalized list through the second website, an indication to display the first website
wherein if the user selects said first product information on said personalized list while viewing said second website web page, displaying said first product information on said first website web page


Claim 26
Claim 26
‘324 [Claim 3]
wherein receiving the first selection on the first website of a first product listed on the first website further comprises receiving a cookie including a cookie identifier
when the user views said first website web page with a device running a browser, further comprising providing a cookie to the browser, wherein said cookie has a cookie ID, and storing said cookie ID in said database on said third party server
Examiner note: the cookie is provided upon viewing the product and is therefore provided for every product selected


Claim 27
Claim 27
‘324 [Claim 4]
wherein an identification of the first product is stored in association with the cookie identifier in a database on the server
storing an identification of the first product in association with said cookie ID in said database on said third party server




Claim 28
Claim 28
‘324 [Claim 6]
receiving identification information associated with a user; and storing the identification information in association with the cookie
receiving user identification information from the user and storing said user identification information in association with said cookie


Claim 29
Claim 29
‘324 [Claim 5]
receiving an indication identifying the cookie when a user views the second website; and sending, based on receiving the indication identifying the cookie, an indication to display the first product from the first website to the user on the second website.
identifying said cookie when the user views said second website web page, and displaying first product information to the user on said second website web page from said first website web page and stored by said third party server associated with said cookie ID


Claim 30
Claim 30
‘324 [Claim 16]
wherein the first product includes a hyperlink to the first website and wherein the second product includes a hyperlink to the second website
wherein said first product information includes a hyperlink to said first website web page and wherein said second product information includes a hyperlink to said second website web page


In regards to claims 31 and 35-39, all the limitations in system claims 31 and 35-39 are closely parallel to the limitations of method claims 21 and 25-29 analyzed above and rejected on the same bases.  

In regards to claim 40, all the limitations in medium claim 40 are closely parallel to the limitations of method claim 21 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-30 are directed to a process, claims 31-39 are directed to a machine, and claim 40 is directed to a manufacture. Therefore, claims 21-40 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 21 as representative, claim 21 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, from a first source, a first selection on the first source of a first product listed on the first source; 
receiving, from a second source, a second selection on the second source of a second product listed on the second source, 
wherein the first source is different from the second source, 
wherein the first source includes first information and the second source includes a second information, 
wherein the first information and the second information allow an entity to communicate with the first source and the second source, and 
wherein the first selection is made on a first portion of the first source that is separate from the first information and the second selection is made on a second portion of the second source that is separate from the second information; and 
accumulating a personalized list of products viewable through the first information on the first source and the second information on the second source, wherein the personalized list includes the first product and the second product.
The above limitations recite the concept of providing product information from multiple sources on a single list. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, providing a personalized list of products is a sales activity. This is further illustrated in page 1, lines 9-11 of the Specification, which discusses the allowing a user to compare different items sold by competing sellers. Independent claims 31 and 40 recite similar limitations as claim 21 and as such, claims 31 and 40 fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 21, 31, and 40 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 21, 31, and 40 recite additional elements, such as a first website, a server, a second website, a first embedded code, a second embedded code, automatic accumulation, a system, a processor, a memory storing computer-executable instructions, that when executed by the processor, cause the processor to perform, and a non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 21, 31, and 40 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 21, 31, and 40 merely recite a commonplace business method (i.e., providing product information from multiple sources on a single list) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 21, 31, and 40 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 21, 31, and 40 specifying that the abstract idea of providing product information from multiple sources on a single list is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 21, 31, and 40 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 21, 31, and 40 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 21, 31, and 40 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 21, 31, and 40, these claims recite additional elements, such as a first website, a server, a second website, a first embedded code, a second embedded code, automatic accumulation, a system, a processor, a memory storing computer-executable instructions, that when executed by the processor, cause the processor to perform, and a non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 21, 31, and 40 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 21, 31, and 40 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 21, 31, and 40 specifying that the abstract idea of providing product information from multiple sources on a single list is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 21, 31, and 40 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 21, 31, and 40 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 22-30 and 32-39, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-30 and 32-39 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 23, 25, 33, 35 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 22, 24, 26-30, 32, 34, and 36-39 further identify additional elements, such a window embedded in a website, a viewed products button, a cookie, a database, and a hyperlink. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 22-30 and 32-39 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 22-30 and 32-39 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 21, 31, and 40, dependent claims 22-30 and 32-39, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 21-40 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 30-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20090299875 A1), hereinafter Zhu, in view of Mcphie et al. (US 20100174623 A1), hereinafter Mcphie.

In regards to claim 21, Zhu discloses a method comprising (Zhu: [0063]):
receiving, from a first website and by a server, a first selection on the first website of a first product listed on the first website (Zhu: [0019] – As the user selects products from various web pages, the virtual shopping cart may contain products from numerous online merchants 162”; [0006] – “Content providers may register with the framework to offer their web pages as venues for the products for sale”; [0053] – “In response to receiving the purchase selection…send an update message to the framework server 242”);
receiving, from a second website and by the server, a second selection on the second website of a second product listed on the second website (Zhu: [0019] – As the user selects products from various web pages, the virtual shopping cart may contain products from numerous online merchants 162”; [0006] – “Content providers may register with the framework to offer their web pages as venues for the products for sale”; [0053] – “In response to receiving the purchase selection…send an update message to the framework server 242”; examiner notes numerous web pages are interpreted to include a second website);
wherein the first website is different from the second website (Zhu: [0057] – “As the user browses different registered web pages or different registered websites, the user may place numerous products 276 in the shopping cart 251”);
wherein the first website includes a first embedded code and the second website includes a second embedded code (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be…software code embedded within the web page code”; [0057] – “different registered web pages or different registered web sites”);
wherein the first embedded code and the second embedded code allow the server to communicate with the first website and the second website (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be a reference to resources from the framework server 242 or software code embedded within the web page code…to generate and operate the PLS window 216. The PLS link 239 may include a uniform resource locator (URL) that identifies the source of the content of the PLS window 216 on the framework server 242”; [0032] – “The PLS window 216 may also display a list of products…selected for purchase by the user while viewing one or more web pages 236”; see also [0053]; examiner notes that the content being sourced from the server means the server is communicating with the websites);
wherein the first selection is made on a first portion of the first website and the second selection is made on a second portion of the second website (Zhu: [0053] and Fig. 3A – “The user may select products for purchase from the product list 304 with a pointer action, such as a mouse click… the PLS window 216 may update the shopping cart overview 308 to include the selected product”; the examiner notes Fig. 3A displays the product list from which a user selects products as a portion of the website, see also [0057] disclosing product selection from multiple websites); and
automatically accumulating, by the server, a personalized list of products viewable through the first embedded code on the first website and the second embedded code on the second website, wherein the personalized list includes the first product and the second product (Zhu: [0057] – “All web pages registered by a content provider 122 may include the product list window 320. As the user browses different registered web pages or different registered websites, the user may place numerous products 276 in the shopping cart 251”; [0032] – “The shopping cart 251 may include a list of products selected for purchase by the user while viewing one or more web pages 236”; [0053] – “In response to receiving the purchase selection, the PLS window 216 may update the shopping cart overview 308 to include the selected product”; the examiner notes that there are different registered web sites, all with PLS windows and all of which products may be added from, and therefore the list may include the first and second product).
Zhu further discloses different portions of the website for selecting products associated with the site and for displaying products selected from many sites (Zhu: [0053] and Fig. 3A),
yet Zhu does not explicitly disclose that a first portion of the first website is separate from the first embedded code and that a second portion of the second website is separate from the second embedded code.
However, Mcphie teaches a similar product list from a plurality on online merchants (Mcphie: [abstract]), including
that a first portion of the first website is separate from the first embedded code and that a second portion of the second website is separate from the second embedded code (Mcphie: [0038] and Fig. 5A – “the user is instructed to roll or place his mouse cursor over the image of the product item to be added and then to select the item (e.g., by clicking the mouse or pointer)”; [0042] and Fig. 5B – “a selection plug-in item overlay 440, which includes item information extracted from the merchant's webpage, including the merchant's name 450, the item image 452 selected by the user, the item price 454 and the item name 456”; [0037] – “the plug-in module modifies the HTML codes embedded in the downloaded webpage of a merchant website”; [0027] – “add items of interest from multiple unassociated merchants”; the examiner notes Fig. 5B displays the plugin as a different portion of the website than the product images; because products may be added from multiple merchants, this is for a first and second website).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the different portions of Mcphie in the method of Zhu because Zhu already discloses a website with many portions and Mcphie is merely demonstrating that the portion selected may be different from the embedded code. Additionally, it would have been obvious to have included that a first portion of the first website is separate from the first embedded code and that a second portion of the second website is separate from the second embedded code as taught by Mcphie because website interfaces are well-known and the use of it in a product information setting would have provided a convenient and flexible system for allowing a shopper to add and manage items of interest to a wish list from any online merchant (Mcphie: [0066]).

In regards to claim 22, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses wherein the first embedded code further comprises a first window embedded in the first website, wherein the second embedded code further comprises a second window embedded in the second website, wherein the first window and second window both present the personalized list (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be a reference to resources from the framework server 242 or software code embedded within the web page code…to generate and operate the PLS window 216. The PLS link 239 may include a uniform resource locator (URL) that identifies the source of the content of the PLS window 216 on the framework server 242”; [0032] – “The PLS window 216 may also display a list of products…selected for purchase by the user while viewing one or more web pages 236”).

In regards to claim 23, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses sending information to the first embedded code and the second embedded code for presentation on the first website and second website (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be a reference to resources from the framework server 242 or software code embedded within the web page code…to generate and operate the PLS window 216”; [0032] – “The PLS window 216 may also display a list of products…selected for purchase by the user while viewing one or more web pages 236”), 
yet Zhu does not explicitly disclose determining a change associated with the first product or the second product on the first website or the second website, wherein the change includes at least one of: a price change or an indication that the first product or the second product was sold; and sending, based on determining the change, an indication of an alert.
However,  Mcphie teaches a similar product list from a plurality on online merchants (Mcphie: [abstract]), including
determining a change associated with the first product or the second product on the first website or the second website, wherein the change includes at least one of: a price change or an indication that the first product or the second product was sold (Mcphie: [0062] – “the item management module 166 constantly tracks the item details at the merchant online sites… If any of the items of interest in the user's Wishspace has been changed at the associated merchant website, the item management module updates the changed data for the user in storage 164”; [0064] – “send an email to the user whenever a price on any item of interest drops”); and
sending, based on determining the change, an indication of an alert (Mcphie: [0063] – “a notification 634 indicating that the offered price for the item 626 is on sale with a 25% discount…item management module 166 can notify the user of any change such as the price change by sending a message such as an email or SMS (short message service) message to the user”; [0064] – “send an email to the user whenever a price on any item of interest drops”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mcphie with Zhu for the reasons identified above with respect to claim 21.

In regards to claim 24, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses wherein the first embedded code is displayed on the first website based on a determination that a selection of a viewed products button on the first website has been performed (Zhu: [0005] – “Information about the products listed and the content of the shopping cart may all be presented to the user within the web pages that the user browses”; [0053-0054] – “the user may click on a "DETAIL" hyperlink 309 to view a detailed description of the shopping cart 251”; [0059] and Fig. 3B – “FIG. 3B illustrates a screenshot 350 of the web page 300 with a detailed description of the shopping cart 251 in accordance with implementations described herein. The screen shot 350 includes the web content 302, and the product list window 320. However, the product list window 320 in the screen shot 350 includes a detailed cart description 322, and a scroll bar 324”; the examiner notes the detailed cart button is interpreted to be a viewed products button).

In regards to claim 30, Zhu/Mcphie teaches the method of claim 21, yet Zhu does not explicitly disclose wherein the first product includes a hyperlink to the first website and wherein the second product includes a hyperlink to the second website. 
However,  Mcphie teaches a similar product list from a plurality on online merchants (Mcphie: [abstract]), including wherein the first product includes a hyperlink to the first website and wherein the second product includes a hyperlink to the second website (Mcphie: [0058] and Fig. 8A – “he can select link 816 (‘Go To This Item’) and he will be hyperlinked to the merchant's web page with the details for that particular item”; the examiner notes that Fig. 8A displays multiple different products with “go to this item” links, from multiple different websites, including Zappos and Amazon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mcphie with Zhu for the reasons identified above with respect to claim 21.

In regards to claim 31, claim 31 is directed to a system. Claim 31 recites limitations that are substantially parallel in nature to those addressed above for claim 21 which is directed towards a method. The combined method of Zhu/Mcphie teaches the limitations of claim 21 as noted above. Zhu further discloses a system comprising: a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to: perform (Zhu: [0025]). Claim 31 is therefore rejected for the reasons set forth above in claim 21 and in this paragraph.

In regards to claims 32-34, all the limitations in system claims 32-34 are closely parallel to the limitations of method claims 22-24 analyzed above and rejected on the same bases.  

In regards to claim 40, claim 40 is directed to a medium. Claim 40 recites limitations that are substantially parallel in nature to those addressed above for claim 21 which is directed towards a method. The combined method of Zhu/Mcphie teaches the limitations of claim 21 as noted above. Zhu further discloses a non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform operations (Zhu: [0025]). Claim 40 is therefore rejected for the reasons set forth above in claim 21 and in this paragraph.


Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Mcphie, in view of Mengerink et al. (US 20120191572 A1), hereinafter Mengerink. 

In regards to claim 25, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses display of the personalized list through the second website (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be a reference to resources from the framework server 242 or software code embedded within the web page code…to generate and operate the PLS window 216”; [0032] – “The PLS window 216 may also display a list of products…selected for purchase by the user while viewing one or more web pages 236”),
yet Zhu does not explicitly disclose receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first website. 
However, Mengerink teaches a shopping cart comprising items from multiple E-commerce sites (Mengerink: [0027]), including receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first website (Mengerink: [0027] and Fig. 5 – “displayed under each item is a link 516 that may be selected to access the corresponding item 511 on the site of the merchant 514. This link information may have been saved on the client machine 410 responsive to the user accessing the merchant site 430, 440, 450 and dragging the image to his shopping cart icon 417 on the tool bar 412. The user may click on this link in the shopping cart 418 to return to the merchant site 430, 440, 450 to find out additional information about the product”; the examiner notes that Fig. 5 displays links 516 to multiple merchants corresponding to multiple items).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the links on the personalized list of Mengerink in the method of Zhu because Zhu already discloses a personalized list comprising items from various web sites and Mengerink is merely demonstrating that the list may contain links to respective sites. Additionally, it would have been obvious to have include receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first website as taught by Mengerink because linking to a website is well-known and the use of it in a customer service setting would have allowed a customer to find additional information about the product (Mengerink: [0027]).

In regards to claim 35, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses display of the personalized list through the second website (Zhu: [0040] – “The web pages 236 may contain a PLS link 239. The PLS link 239 may be a reference to resources from the framework server 242 or software code embedded within the web page code…to generate and operate the PLS window 216”; [0032] – “The PLS window 216 may also display a list of products…selected for purchase by the user while viewing one or more web pages 236”),
yet Zhu does not explicitly disclose receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first product on the first website. 
However, Mengerink teaches a shopping cart comprising items from multiple E-commerce sites (Mengerink: [0027]), including receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first product on the first website (Mengerink: [0027] and Fig. 5 – “displayed under each item is a link 516 that may be selected to access the corresponding item 511 on the site of the merchant 514. This link information may have been saved on the client machine 410 responsive to the user accessing the merchant site 430, 440, 450 and dragging the image to his shopping cart icon 417 on the tool bar 412. The user may click on this link in the shopping cart 418 to return to the merchant site 430, 440, 450 to find out additional information about the product”; the examiner notes that Fig. 5 displays links 516 to multiple merchants corresponding to multiple items).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the links on the personalized list of Mengerink in the method of Zhu because Zhu already discloses a personalized list comprising items from various web sites and Mengerink is merely demonstrating that the list may contain links to respective sites. Additionally, it would have been obvious to have include receiving a selection of the first product on the personalized list; and sending, based on receiving the selection of the first product on the personalized list, an indication to display the first product on the first website as taught by Mengerink because linking to a website is well-known and the use of it in a customer service setting would have allowed a customer to find additional information about the product (Mengerink: [0027]).

Claims 26-29 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Mcphie, in view of Mathews (US 20120324375 A1), hereinafter Mathews. 

	In regards to claim 26, Zhu/Mcphie teaches the method of claim 21. Zhu further discloses an interaction comprising the first selection on the first website of a first product listed on the first website (Zhu: [0019] – As the user selects products from various web pages, the virtual shopping cart may contain products from numerous online merchants 162),
yet Zhu does not explicitly disclose wherein receiving the interaction further comprises receiving a cookie including a cookie identifier. 
However, Mathews teaches a method of tracking user interactions with a webpage (Matthews: [abstract]), including wherein receiving the interaction further comprises receiving a cookie including a cookie identifier (Mathews: [0024-0025] – “a customer's web browser on a laptop computer is used to access a web site, such as an ecommerce web site…web server…issues a cookie to the browser…store this cookie which allows the business to identify the computer or person browsing their website as a unique visitor (the cookie is for the purposes of this invention, a unique identifier)…cookie is a web enabled device unique identifier. The cookie is written to the appropriate database table 48 as a system ID by the ecommerce web server…unique identifier is preferably in the form of an anonymous or encrypted code, but it can also include any other suitable sequence, such as the customer's name and address”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the cookie of Mathews in the method of Zhu because Zhu already discloses retaining user product information across various web sites and Mengerink is merely demonstrating that this information may be tracked via a cookie. Additionally, it would have been obvious to have include wherein receiving the interaction further comprises receiving a cookie including a cookie identifier as taught by Mathews because cookies are well-known and the use of it in a customer service setting would have facilitated tracking of activities, such as pages viewed by a visitor (Mathews: [0024]).
	
In regards to claim 27, Zhu/Mcphie/Mathews teaches the method of claim 26. Zhu further discloses a database on the server (Zhu: [0041] and Fig. 3B – “The framework server 242 may be similarly constructed as the client 202, and may also contain… memory 246, storage 248”),
yet Zhu does not explicitly disclose that wherein an identification of the first product is stored in association with the cookie identifier. 
However, Mathews teaches wherein an identification of the first product is stored in association with the cookie identifier (Mathews: [0025] – “The cookie is written to the appropriate database table 48 as a system ID by the ecommerce web server”; [0026] and Fig. 3 – “FIG. 3 shows a database table 48 containing web site access data. More specifically, a database table can contain for each access an access time 50, a system ID 52 (unique identifiers of web enabled devices) that accessed the website and a corresponding session ID 54, last access time 56, and IP address 58” [0030-0031] and Fig. 4 – “Other data pertaining to each unique session may be databased as well. Examples include any item that is placed in the customer's cart”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mathews with Zhu for the reasons identified above with respect to claim 26.

In regards to claim 28, Zhu/Mcphie/Mathews teaches the method of claim 26. Zhu further discloses a shopping cart whereby items from various different web pages and web sites may be compiled in a single cart (Zhu: [0057]),
yet Zhu does not explicitly disclose receiving identification information associated with a user; and storing the identification information in association with the cookie. 
However, Mathews further teaches receiving identification information associated with a user; and storing the identification information in association with the cookie (Matthews: [0032-0034] and Fig. 5 – “FIG. 5 shows the relation of a customer identification number 72 to multiple web enabled device unique identifiers (system IDs) 52…Generally, the customer data is acquired by open prompting of the user… representative connections that form the backbone of the customer support server application such as databases (or database tables) containing: customer names and addresses, shipping addresses, telephone numbers, web enabled devices, web browsing history, email addresses, email contact log, telephone contact log, chat log, customer orders, etc.”; [0061] – “email address is now associated with a second cookie”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mathews with Zhu for the reasons identified above with respect to claim 26.

In regards to claim 29, Zhu/Mcphie/Mathews teaches the method of claim 26. Zhu further discloses 
receiving an indication when a user views the second website; and sending, based on receiving the indication, an indication to display the first product from the first website to the user on the second website (Zhu: [0018] – “When the client 102 requests a web page that is registered with the framework 142, the content provider 122 may provide the client 102 with the requested web page content”; [0057] – “all web pages registered by a content provider 122 may include the product list window 320. As the user browses different registered web pages or different registered web sites, the user may place numerous products 276 in the shopping cart 251”; [0059-0060] and Fig. 3B – “the product list window 320 in the screen shot 350 includes a detailed cart description 322”; examiner notes in response to the site being registered (an indication), the list is displayed),
yet Zhu does not explicitly disclose receiving an indication identifying the cookie, and sending information based on the indication identifying the cookie.
However, Mathews further teaches receiving an indication identifying the cookie, and sending information based on the indication identifying the cookie (Mathews: [0076] – “With the unique identifier (in this case a cookie, for example) already established…the representative can add the item to the customer's order, get a successful credit card authorization for the additional amount, and then respond back via chat, ‘Done! I have added XYZ to your order number ###. The new total is $XXX.YY. It will ship tomorrow and be delivered on Thursday or Friday’, all without having to ask for any order or customer related information”; [0075] – “any hyperlinked contact (chat or email for example) can automatically pass the unique identifier. A customer, just by clicking the chat link and then asking their question, could be identified and a response immediately given”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Mathews with Zhu for the reasons identified above with respect to claim 26.

In regards to claims 36-39 all the limitations in system claims 36-39 are closely parallel to the limitations of method claims 26-29 analyzed above and rejected on the same bases.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bezos et al. (US 7966334 B1) teaches a list of products that may be selected from multiple websites. As a user of the metadata service browses the website of a merchant or other entity, information about the items being viewed by the user is reported by the browser plug-in from the user's computer to the metadata server.
NPL Reference U teaches adding items from multiple different sites to a wishlist. The wishlist is a bookmarklet that may be added toolbar. The wishlist may be displayed when selected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684